Case 17-30532-btf7   Doc 100     Filed 01/02/20 Entered 01/02/20 13:31:04   Desc Main
                                Document      Page 1 of 4



              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF MISSOURI


 In re:                                    )
                                           )         Case No. 17-30532-btf7
 David Louis Braun and                     )
 Glenda Sue Braun,                         )         Chapter 7
                                           )
                     Debtors.              )


     ORDER DENYING TRUSTEE’S MOTION TO COMPEL TURNOVER

       Trustee J. Kevin Checkett requests an order from the court requiring debtors

David and Glenda Braun to turn over to the trustee an inheritance Glenda received

from her deceased uncle. Because the court finds that the inheritance is not property

of the bankruptcy estate, the court denies the trustee’s request.

                                   JURISDICTION

       The court has jurisdiction over this matter under 28 U.S.C. §§ 1334(b) and

157(a) and (b). This matter is statutorily and constitutionally core under 28 U.S.C.

§ 157(b)(2)(E). The court, therefore, has authority to hear this matter and make a

final determination. No party has contested the court’s jurisdiction or its authority

to make final determinations.

                                   BACKGROUND

       The following facts are undisputed. Debtors David and Glenda Braun filed

their chapter 13 bankruptcy petition on October 18, 2017. Glenda’s uncle died 233

days later, on June 8, 2018. After defaulting on their plan payments and obtaining

two orders suspending missed plan payments, the debtors filed a motion to convert
Case 17-30532-btf7   Doc 100    Filed 01/02/20 Entered 01/02/20 13:31:04      Desc Main
                               Document      Page 2 of 4



their case to chapter 7, stating that they had separated, were no longer living in one

household, and as a result no longer had any disposable income to fund a chapter 13

plan payment. The court granted that request and converted the case to chapter 7

on April 22, 2019.

       Glenda received notice on August 6, 2019, that she would inherit $12,395.72

from her deceased uncle and, through counsel, notified the trustee by email of this

inheritance a week later. Shortly thereafter, the trustee filed the motion for turnover.

                                    DISCUSSION

       In the turnover context, the threshold question is whether the property is

property of the bankruptcy estate. See Brown v. Pyatt (In re Pyatt), 486 F.3d 423, 427

(8th Cir. 2007) (stating “it [is] clear that the turnover obligation applies to property

of the estate”). When the trustee’s motion came before the court for hearing on

October 24, 2019, the trustee stated that this matter presents a purely legal issue—

whether the inheritance is property of the chapter 7 bankruptcy estate—and that the

trustee agreed with the debtors’ recitation of the facts in their objection. During that

hearing, the trustee and counsel for the debtors agreed that if the case had not been

converted to chapter 7, the inheritance would have been property of the chapter 13

estate under 11 U.S.C. § 1306(a). They also agreed that, had the case been filed

originally as a chapter 7 case, the inheritance would not have become property of the

chapter 7 estate because Glenda’s uncle died outside the 180-day window found in 11

U.S.C. § 541(a)(5). This is where the agreements end.




                                           2
Case 17-30532-btf7   Doc 100    Filed 01/02/20 Entered 01/02/20 13:31:04       Desc Main
                               Document      Page 3 of 4



       Because the case converted from chapter 13 to chapter 7, property of the

converted chapter 7 estate “consist[s] of property of the estate, as of the date of the

filing of the petition, that remains in the possession of or is under the control of the

debtor on the date of conversion.” 11 U.S.C. § 348(f)(1)(A). But if the conversion from

chapter 13 to another chapter is in bad faith, the property of the estate in the

converted case consists of the property of the estate as of the date of conversion. 11

U.S.C. § 348(f)(2); In re Lien, 527 B.R. 1, 6–7 (Bankr. D. Minn. 2015).

       The trustee argues in his post-hearing brief that the debtors are proceeding in

bad faith because they violated the terms of their confirmed plan and this court’s

chapter 13 plan confirmation order by not disclosing the inheritance or turning it over

to the chapter 13 trustee. The shortcoming in the trustee’s argument, however, is

that the record reflects Glenda did not receive notice of the impending inheritance

until nearly four months after conversion, and her counsel notified the chapter 7

trustee of the inheritance one week after Glenda received that notice.

       There is no evidence in the record that the debtors converted their chapter 13

case to chapter 7 in bad faith. So § 348(f)(2) does not apply, and § 348(f)(1) guides the

court’s determination whether the inheritance is property of the estate. Because the

inheritance was neither property of the estate as of the filing of the chapter 13

petition nor in the possession of or under the control of the debtors on the date of

conversion—both requirements for the inheritance to be property of the converted

chapter 7 estate under § 348(f)(1)(A)—the inheritance is not property of the debtors’




                                           3
Case 17-30532-btf7     Doc 100    Filed 01/02/20 Entered 01/02/20 13:31:04   Desc Main
                                 Document      Page 4 of 4



chapter 7 estate. Consequently, the trustee may not force the debtors to turn over

the inheritance.

                                    CONCLUSION

       For the above reasons, the court denies the trustee’s motion to compel

turnover. This order constitutes the court’s findings of fact and conclusions of law

under Fed. R. Civ. P. 52, made applicable to this contested matter by Fed. R. Bankr.

P. 9014(c) and 7052.



       Dated: 1/2/2020                   /s/ Brian T. Fenimore_________
                                         United States Bankruptcy Judge




                                            4
